Citation Nr: 9912081	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1959 to 
October 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for dental 
trauma on the basis that no new and material evidence had 
been submitted to reopen the claim for service connection.  
For reasons set out in the decision that follows, this claim 
must be adjudicated on a de novo basis.


FINDING OF FACT

Competent evidence of a dental disability arising from dental 
trauma in service has not been presented.


CONCLUSION OF LAW

A well grounded claim for service connection for residuals of 
dental trauma has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant filed an original claim for service connection 
in June 1977.  At that time, he reported that he sustained an 
injury to the teeth and nose in 1960 or 1960 while stationed 
aboard the U.S.S. Barton and that he was treated in the ship 
dispensary.

Service medical records, including records of dental 
treatment, are negative for dental trauma or injury.

In August 1977, a dental rating was prepared.  It was noted 
that there was no evidence of dental trauma.  The claims 
folder does not contain a copy of notice to the appellant of 
this rating decision.

In May 1978, the appellant submitted a six-page letter 
concerning a ship-related incident wherein he sustained 
dental trauma.  Specifically, he reported that the steel door 
of a ship locker containing life jackets fell and hit him in 
the head, causing crushed and chipped teeth, which required 
treatment aboard ship.  In subsequently received statements, 
the appellant reiterated that he sustained dental trauma from 
this incident.

In August 1978, the VA notified the appellant that he needed 
to provide evidence of dental trauma in service.  No evidence 
was received.

In March 1998, the appellant's representative indicated that 
a "claim for dental benefits is resubmitted" on behalf of 
the appellant "since the original claim can not be 
located."  A copy of a letter dated December 1997 from the 
appellant was associated therewith and, in that letter, the 
appellant stated that he never received a response to his 
initial claim for benefits.  Also, duplicate copies of 
service medical records and the six-page letter discussed 
above were received.

In May 1998, VARO informed the appellant that new and 
material evidence was required to reopen the claim for 
service connection for residuals of dental trauma as this 
claim had been previously denied.  VARO noted that 
notification of the prior adverse decision should have been 
sent to the appellant by the VA Medical Center.  The Board 
notes that there is no evidence of record of a notice to the 
appellant of a prior adverse determination.

In November 1998, the appellant testified at a personal 
hearing that the sustained dental trauma while stationed 
aboard the U.S.S. Barton.  The representative conceded that 
there was no evidence of record showing dental trauma, 
including in the service medical records 

I.  Claims for Service Connection

Initially, the Board notes that a finally denied claim may be 
reconsidered only if new and material evidence is submitted.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), 38 C.F.R. § 
20.1100 (1998).  This heightened requirement is not required 
in this case, as finality has not attached to the August 1977 
rating determination.  Finality does not attach to that 
decision because there is no evidence of record showing that 
the appellant was sent notice of the adverse determination.  
Although VARO indicated that such notice was usually sent by 
the VA Medical Center, the appellant stated that he never 
received any response to his initial claim and there is no 
evidence of record to suggest otherwise.  Therefore, to 
ensure full compliance with due process requirements and to 
prevent prejudice to the appellant, the claim for service 
connection for residuals of dental trauma must be adjudicated 
on a de novo basis.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The appellant seeks service connection for dental trauma for 
the purpose of obtaining VA outpatient treatment.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a dental disability related to dental 
trauma in service.  Service medical records, including 
records of dental treatment, are negative for dental injury.  
Additionally, the appellant conceded through his 
representative at his personal hearing in November 1998 that 
there was no objective evidence of record showing dental 
trauma.  Therefore, the Board finds that the appellant has 
not submitted as well grounded claim for service connection 
for residuals of dental trauma.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.

II.  Prejudicial Error and Futility

The Board notes that, although VARO erred in the standard of 
review applied to the appellant's claim, this did not 
prejudice his claim since it is clear that the appellant 
would have been unsuccessful irrespective of the error for 
the reasons discussed in the substantive analysis of the 
claim, namely because the claim is not well grounded.  See 
Winters v. West, Vet.App., _, No. 97-2180, slip op. at 7 
(February 17, 1999) (en banc)(where Board erred in failing to 
reopen a claim because of a change in the controlling law 
such error did not result in prejudice to the appellant since 
the Court affirmed the Board decision on other grounds); 
Luallen v. Brown, 8 Vet.App. 92, 96 (1995) (where Board erred 
in purporting to dismissed the appellant's claim under 
38 U.S.C.A. § 7105(d)(5) such error did not result in 
prejudice to the appellant, since the Court affirmed the 
Board decision on other grounds); Godwin v. Derwinski, 1 
Vet.App. 419, 425 (1991) (the Board's application of the 
wrong standard in evaluating a hearing loss claim was not 
prejudicial error warranting a favorable determination where 
the claim should not have been reopened in the first place).

Additionally, the Board believes that remand of this case for 
consideration by VARO in the first instance is not required 
as it would unnecessarily impose additional burdens on the VA 
without the possibility of any benefits flowing to the 
appellant because the claim is simply not well grounded.  See 
Winters, supra ("even where the Court concludes that an 
error has been committed, it must not vacate or reverse the 
[Board] decision if it is clear that the claimant would have 
been unsuccessful irrespective of the error"); see also 
Soyini v. Derwinski, 1 Vet.App. 540 (1991) (strict adherence 
to the requirement that the Board articulate its reasons and 
bases does not "dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the [same 
unfavorable] result").


ORDER

Service connection for residuals of dental trauma is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

